
	
		II
		110th CONGRESS
		1st Session
		S. 636
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  reporting period for certain statements sent to taxpayers.
	
	
		1.Short titleThis Act may be cited as the
			 Reduce Wasteful Tax Forms Act of
			 2007.
		2.Extension of reporting
			 period for certain statements sent to taxpayers
			(a)In
			 generalThe following
			 provisions of the Internal Revenue Code of 1986 are each amended by striking
			 January 31 and inserting February 15:
				(1)Subsection (c) of
			 section 6042 (returns regarding payments of dividends and corporate earnings
			 and profits).
				(2)Subsection (d) of
			 section 6043A (returns relating to taxable mergers and acquisitions).
				(3)Subsection (e) of
			 section 6044 (returns regarding payments of patronage dividends).
				(4)Subsection (b) of
			 section 6045 (returns of brokers).
				(5)Subsection (b) of
			 section 6050N (returns regarding payments of royalties).
				(b)Statements
			 regarding certain returns relating to securitiesSection 6041(d)
			 of the Internal Revenue Code of 1986 is amended by striking January
			 31 and inserting January 31 (February 15, in the case of
			 statements regarding returns relating to payments made by financial
			 institutions to customers in connection with securities (including securities
			 lending)).
			(c)Statements
			 relating to certain substitute paymentsSection 6045(d) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 at such time and, and
				(2)by inserting
			 after other item. the following new sentence: The written
			 statement required under the preceding sentence shall be furnished on or before
			 February 15 of the year following the calendar year during which such payment
			 was made..
				(d)Statements
			 regarding certain reports by employers and plan
			 administratorsSection 6047(d)(2) of the Internal Revenue Code of
			 1986 is amended by inserting , except that any report to any person
			 other than the Secretary shall be furnished on or before February 15 of the
			 year following the calendar year for which the report under paragraph (1) was
			 required to be made after regulations.
			(e)Certain
			 statements relating to interest paymentsSection 6049(c)(2)(A) of
			 the Internal Revenue Code of 1986 is amended by striking January
			 31 and inserting February 15 (January 31, in the case of any
			 statement regarding a return relating to payments of interest made by any
			 obligor described in subparagraph (B) or (C) of subsection (b)(1), unless such
			 statement is combined in a statement the due date for which is February
			 15).
			(f)Effective
			 dateThe amendments made by this section shall apply to returns,
			 reports, and other statements the due date for which (determined without regard
			 to extensions) is after December 31, 2007.
			
